Case 3:20-mj-01039-SALM Document 28 Filed 01/04/21 Page 1of1

AO 83 (Rev. 3/11) (CT Rev 10/15) Summons in a Criminal Case

 

UNITED STATES DISTRICT COURT
for the

District of Connecticut

 

United States of America )
)
" ) Case No. 0205 3:20-01039M-001
)
Nicholas Sepesko )
Defendant )
)
)

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth below to
answer to one or more offenses or violations based on the following document filed with the court:

[J Indictment [_] Superseding Indictment [J Information [_] Superseding Information [[] Complaint

() Probation Violation Petition (_] Supervised Release Violation Petition Violation Notice {[—] Order of the Court

 

Place: Honorable Sara A.L. Merriam Courtr ‘es ff
Richard C. Lee U.S. Courthouse TOONS

141 Church Street
New Haven, Connecticut 06510

 

Date and Time: January 5, 2021 2:30 PM

 

 

 

 

This offense is briefly described as follows:

On December 24, 2020, the Government received information regarding a letter, received by the victim of the instant
offense, that they believe was facilitated by Mr. Sepesko. The letter contained a white powder, similar penmanship, and
additional characteristics bearing a resemblance to letters previously sent by Mr. Sepesko.

Date: December 29, 2020 : nee
Issping officer's signature

 

Julia Reis, Deputy Clerk
Printed Name and Title

 

 

| declare under penalty of perjury that I have:

Executed and returned the summons (_] Returned the summons “AL.

Date: fu] 202, Msachelln S +

Server’S signature

Kimbevice S. Gorton Sr. VSPO

Printed name and title

 
